Citation Nr: 1647615	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome (IVDS), for the period from July 12, 2010 to July 23, 2013.

2.  Entitlement to a rating in excess of 20 percent for lumbar IVDS, for the period beginning on July 23, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar IVDS.

(The claim of entitlement to a higher initial rating for bilateral hearing loss is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for lumbar intervertebral disc syndrome and assigned an initial rating of 10 percent, effective July 12, 2010 (the identified date of claim).

In August 2012, the Board remanded the matter of entitlement of a higher initial rating for lumbar intervertebral disc syndrome, to include entitlement to a TDIU due to the service-connected disability, to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC) and to afford the Veteran the opportunity to perfect an appeal.

In an August 2013 Decision Review Officer (DRO) decision, the RO, inter alia, partially granted the Veteran's claim for a higher initial rating for lumbar intervertebral disc syndrome, assigning a 20 percent rating, effective July 23, 2013 (the date of a VA examination).  An SOC (reflecting the continued denial of a rating in 10 percent prior to July 23, 2013, or a rating in excess of 20 percent from that date) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In May 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2014, the Board characterized the appeal to encompass claims for higher ratings lumbar IVDS at each stage (consistent with AB v. Brown, 6 Vet. App. 35, 38 (1993)), as well as the matter of entitlement to a TDIU due to lumbar IVDS as a component of the higher rating claims (consistent with  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), and remanded these claims to the AOJ for further evidentiary development.  After accomplishing further action, the AOJ continued to deny each claim (as reflected in an April 2016 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claims remaining on appeal are, again, being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.

As final preliminary matter, the Board notes that, in July 2016, the Veteran's attorney submitted evidence pertinent to the claims on appeal-a private medical report from Dr. J.E., which in relevant part contained clinical findings and opinion concerning the Veteran's lumbar intervertebral disc syndrome.  This evidence was not accompanied by a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  However, because the Veteran filed his substantive appeal after February 2, 2013, and neither the Veteran nor his representative has specifically requested initial AOJ consideration of the evidence, such waiver is presumed.  See 38 U.S.C.A. § 7105(e) (West 2014) (as amended by Pub. L. No. 112-154, § 501 (Aug. 6, 2012)) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

Also, in September 2014, the Board referred a claim for service connection for a neck disorder.  As this matter has not yet been adjudicated by the AOJ, it is not properly before the Board, and is, thus, again referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its prior September 2014 remand, the Board directed that the Veteran undergo VA examination and that the claims file be made available for review in conjunction with the examination.  This directive is consistent with the principle in the rating schedule that disabilities should be evaluated in relation to their histories.  See 38 C.F.R. § 4.1 (2015).  However, in the report of the January 2016 VA examination conducted pursuant to the Board remand, the VA examiner indicated that he did not review the claims file.  In fact, he indicated that no records whatsoever were reviewed.  In addition, the Board instructed that the VA examiner indicate the point at which pain begins if pain on motion was observed.  However, although the VA examiner noted pain, he made no finding as to the extent to which motion was limited due to pain, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It is unclear from the VA examiner's notation regarding the Veteran's range of motion, at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  There is no indication in the report that such range of motion measurement could not be provided, and it is unclear why the measurement was not provided.

Moreover, the Board finds that further clarification is required regarding the nature and extent of any  lumbar IVDS.  In this regard, the January 2016 VA examiner noted that there was no change in the Veteran's diagnosis of lumbar intervertebral disc syndrome and that the condition was quiescent; however, the examiner also checked the box "NO" with regard to whether the Veteran had IVDS of the thoracolumbar spine.  Additionally, in light of these seemingly contradictory conclusions, the examiner failed to specifically comment on the existence and frequency of any incapacitating episodes (as instructed by the Board's September 2014 remand).

Furthermore, the Board notes that in the 2015 private expert report, Dr. J.E.noted the following results of ranges of motion testing during examination:  52 degrees with forward flexion; 11 degrees with extension; 15 degrees with right lateral flexion; 22 degrees with left lateral flexion; 10 degrees with right rotation; and 10 degrees with left rotation.  By contrast, his ranges of motion during the January 2016 VA examination were as follows: to 70 degrees on  forward flexion; to 20 degrees on extension; to 25 degrees on  right lateral flexion; to 25 degrees on left lateral flexion; to 25 degrees on right rotation; and to 25 degrees on  left rotation.  Such findings suggest that the Veteran's symptoms may have worsened since his last examination.  Considering this private report, the Board finds that the evidence suggests the possible worsening of his lumbar spine disability, also warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Based on the foregoing, the AOJ should arrange for the Veteran to undergo a new examination by an appropriate physician who has access to review the Veteran's entire claims file, to obtain the findings needed to properly evaluate the Veteran's lumbar spine disability.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claims-to include the matter of the Veteran's entitlement to a TDIU due to lumbar IVDS.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
While these matters are on remand and prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Ada Community Based Outpatient Clinic (CBOC) and the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, and that records from those facilities dated through January 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Ada CBOC and the Oklahoma City VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for higher ratings should include consideration of whether any, or any further, staged rating of the lumbar spine disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ada CBOC and Oklahoma City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2015.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, for evaluation of his service-connected lumbar intervertebral disc syndrome, by an appropriate physician.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar intervertebral disc syndrome.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should fully describe the functional effects of the Veteran's lumbar intervertebral disc syndrome on his activities of daily living, to include employment. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, for the higher rating claims, whether any, or any further, staged rating is warranted; and, in connection with the claim for a TDIU, whether the provisions of 38 C.F.R. § 4.16(b) for award of an extra-schedular TDIU are invoked).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes citation to and discussion of any additional legal authority considered (to include 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


